Citation Nr: 1635971	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  07-38 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for the residuals of a head injury.

2. Entitlement to service connection for eyesight problems, to include as secondary to the residuals of a head injury.

3. Entitlement to service connection for a scar on the left side of the head, to include as secondary to the residuals of a head injury.

4. Entitlement to service connection for headaches, to include as secondary to the residuals of a head injury. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for four disabilities: (1) Residuals of a head injury; (2) eyesight problems, to include as secondary to the residuals of a head injury; (3) a scar on the left side of the head, to include as secondary to the residuals of a head injury; and (4) headaches, to include as secondary to the residuals of a head injury. 

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

Specifically, these claims were most recently remanded by the Board in March 2016. At that time, the Board noted that a disability benefits questionnaire (DBQ) for mental disorders had been completed by a VA examiner in July 2014. However, a Supplemental Statement of the Case (SSOC) was issued that same month and did not address this item of evidence. The Board notes that the SSOC issued on July 21, 2014 appears to have taken into consideration a traumatic brain injury exam report which was entered July 17, 2014, but the SSOC did not address a mental disorders examination report that was entered July 22, 2014. As such, the matter was remanded to allow for initial consideration by the RO of the mental disorders DBQ.

Although a subsequent SSOC was issued in May 2016, it remains unclear whether the RO took into consideration the Veteran's July 2014 mental disorders DBQ. This item was not among the evidence listed on the May 2016 SSOC, nor was the DBQ referenced in the SSOC's accompanying narrative.    

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). As such, additional remand is warranted at this time such that the RO may readjudicate the claims upon explicit consideration of the July 2014 DBQ. The Board notes that this remand directive is consistent with a request made by the Veteran in August 2016. 

The Board additionally notes that the March 2016 remand further instructed the RO to obtain and associate with the claims file November 2012 treatment records from the Oregon Trail Eye Surgery Center. Although the Veteran was contacted in April 2016, he did not execute the requisite VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, needed for VA to obtain these records. On remand, the RO should make an additional effort to secure these forms from the Veteran. 

Finally, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board on remand. 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all VA treatment records for the Veteran dated from April 2016 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Contact the Veteran and request completed authorization forms for the release of all identified private medical records to VA. Thereafter, obtain complete treatment records regarding the Veteran's treatment from Oregon Trail Eye Surgery Center, particularly in November 2012. Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3. After completing the above development and any other development deemed necessary, readjudicate the issues on appeal, taking into consideration the July 2014 mental disorders DBQ and any newly acquired evidence. If any benefit sought on appeal remains denied, provide an additional SSOC to the Veteran and his representative, ensuring that the July 2014 DBQ is explicitly addressed therein. Thereafter, return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).





